Order entered March 8, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00224-CR
                                      No. 05-18-00225-CR
                                      No. 05-18-00226-CR

                                 IVAN VETCHER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                       Trial Court Cause Nos. W401-81746-2013-HC,
                        W199-81478-2013-HC, W199-82614-2013-HC

                                           ORDER
       The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief on appellant’s application for writ of habeas corpus. These are accelerated appeals and are

governed by Texas Rule of Appellate Procedure 31.

       We ORDER the trial court to prepare certifications of appellant’s right to appeal and to

file them with the clerk’s records.

       The Court notes that these appeals arise from the same cases as prior appeals in this Court

adjudicated under cause nos. 05-17-00322-CR, 05-17-00323-CR, and 05-17-00324-CR. To

avoid the time and expense of having the trial court clerk duplicate documents already filed, we
DIRECT the Clerk to duplicate the electronic clerk’s records filed with the Clerk on April 20

and 21, 2017 in cause nos. 05-17-00322-CR, 05-17-00323-CR, and 05-17-00324-CR styled Ex

parte Ivan Vetcher and place each clerk’s record into the corresponding current appeal.

        We ORDER the Collin County District Clerk to file t h e c l e r k ’ s r e c o r d s b y

March 23, 2018.             We ORDER that the clerk’s records contain copies of all documents

related to appellant’s applications for writ of habeas corpus not previously filed in cause nos. 05-

17-00322-CR, 05-17-00323-CR, and 05-17-00324-CR, including appellant’s 11.072 writ

applications, any responses from the State, the trial court’s order adjudicating the writ

applications, and the trial court’s certifications of appellant’s right to appeal.

        We ORDER the court reporter to file, by March 23, 2018, either the reporter’s record or

written verification that no hearing was conducted.

        After the record has been filed, the Court will notify the parties of the deadlines for filing

briefs and also of the submission date and the panel.

         We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,

presiding judge of the 199th Judicial District Court; Sheri J. Vecera, official court reporter of

the 199th Judicial District Court; Lynne Finley, Collin County District Clerk; appellant; and the

Collin County Criminal District Attorney’s Office.

                                                        /s/     LANA MYERS
                                                                JUSTICE